               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ABDIFATAH ABUKAR,

                      Plaintiff,
                                                    Case No. 19-CV-838-JPS
 v.

 REYNOLDS MACHINE CO. LLC,
 and SUSSEK MACHINE COMPANY                                        ORDER
 LLC,

                      Defendants.


       On July 31, 2019, plaintiff Abdifatah Abukar (“Abukar”) filed an

amended complaint in this action alleging violations of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and Wisconsin wage and

hour laws, Wis. Stat. §§ 109.01, 104.01, 103.01 et seq.; Wis. Admin. Code §§

DWD 272.001, 274.001 et seq.. (Docket #16). The defendants in this case are

Reynolds Machine Co., LLC (“Reynolds”) and Sussek Machine Company,

LLC (“Sussek”) (collectively, “Defendants”). Abukar seeks to bring his

FLSA claim on a class basis, which in the parlance of the FLSA is called a

collective action. See 29 U.S.C. § 216(b). On August 13, 2019, Abukar filed a

motion for conditional certification of his FLSA claim as a collective action.

(Docket #17). Defendants sought a forty-five-day extension to respond to

this motion so that the parties could explore a settlement. (Docket #25). The

Court granted the extension, which ultimately proved fruitless. On October

18, 2019, Defendants opposed the motion for class certification, which is

now fully briefed. For the reasons stated below, Abukar’s motion for

conditional certification will be granted.
1.     RELEVANT FACTS

       Reynolds, now owned by Sussek, manufactures precision machinery

parts such as truck axels, airplane parts, and brakes from a single plant in

New Berlin, Wisconsin. Reynolds employees typically work on an hourly

basis. All hourly employees are subject to the employment policies set forth

in the employee handbook (the “Handbook”). Pursuant to the Handbook,

all hourly employees must be prepared to begin working at the start of their

shifts, which is indicated by the sound of a buzzer. Additionally, all hourly

employees must receive permission before working overtime, which is

compensated at a rate of one-and-a-half times their hourly wage.

       Beginning on June 5, 2016, Reynolds instituted a policy that rounded

its hourly workers’ start and end times to thirty-minute intervals. The

policy appears in the Handbook. It states, in relevant part:

              Employees are required to be at work area and
              start on time. Timeclock must be swiped prior
              to the half hour of schedule starting time. Any
              swiping in after the scheduled start time will be
              counted as the next half hour. Examples:

              5:50, 5:55, 5:58, is on time.
              6:01, 6:02, 6:03 is considered late and will be
              counted from the next half hour.

              Punching out at 4:00 p.m., 2:00 a.m., and 4:00
              a.m. is considered a full schedule. Punching out
              before the hour is considered early and would
              be counted back to the prior half hour (example
              3:30).

              There will be no overlapping of hours, i.e., 6:01
              and 4:31. Timecards must be punched on, or
              prior to, the even hour, or half hour, and
              punched out in the same manner. (Docket #20-1
              at 4).


                                Page 2 of 11
       According to this policy, the start and end times are not rounded to

the nearest thirty-minute interval. Rather, they are rounded up or down to

the interval that results in the least financial obligation for the employers.

So, for example, if an employee clocked in at 6:01 a.m., Reynolds would

round the start time up to 6:30 a.m., resulting in the employee working, but

not getting paid, for 29 minutes. Similarly, if an employee clocked out at

2:59 p.m., Reynolds would round down to 2:30 p.m., resulting in the

employee working, but not getting paid, for 29 minutes. Also under this

scheme, if an employee permissibly continued working past their shift, they

would not be paid overtime wages unless they worked the full 30 minute

period after their shift ended. Reynolds states that any uncompensated time

in the rounding period is not to be used for work—rather, it is for workers

to get to their workplaces and settle in. Employees are responsible for

reporting discrepancies or errors in their time sheets.

       Abukar contends that employees begin work immediately upon

arriving at the plant, and continue working up until the moment they clock

out. Their tasks at the beginning of the day involve setting up their

workspaces and obtaining tools. Their tasks at the end of the day include

cleaning up their workspaces and putting tools away. All hourly employees

reported to Shift Supervisors, who are responsible for setting schedules.

The Shift Supervisors are not responsible for ensuring that employees who

clock in early do not begin working immediately. Similarly, the Shift

Supervisors are not responsible for ensuring that employees wrap up their

shifts early enough to conclude their clean-up tasks within their shifts.

2.     ANALYSIS

       2.1    Conditional Certification



                                Page 3 of 11
          Conditional certification of a collective action is distinct from the

procedure normally applied to class litigation under Federal Rule of Civil

Procedure 23. Woods v. N.Y. Life Ins. Co., 686 F.2d 578, 579–80 (7th Cir. 1982).

In an FLSA action, class members must “opt in to be bound, while [Rule 23

class members] must opt out not to be bound.” Id. Conditional certification

enables notification to putative class members so that they may

affirmatively opt in to the collective action and class discovery may be

taken. 29 U.S.C. § 216(b); Woods, 686 F.2d at 579–80. Once this is done, the

plaintiff can move for final, full certification of the collective action, at

which point the Court will “reevaluate the conditional certification ‘to

determine whether there is sufficient similarity between the named and

opt-in plaintiffs to allow the matter to proceed to trial on a collective basis.’”

Jirak v. Abbott Labs., Inc., 566 F. Supp. 2d 845, 848 (N.D. Ill. 2008) (citing and

quoting Heckler v. D.K. Funding, LLC, 313 F. Supp. 2d 777, 779 (N.D. Ill.

2007)).

          For conditional certification, the plaintiff must only make “a minimal

showing that others in the potential class are similarly situated,” Mielke v.

Laidlaw Transit, Inc., 313 F. Supp. 2d 759, 762 (N.D. Ill. 2004), which requires

no more than “substantial allegations that the putative class members were

together the victims of a single decision, policy, or plan,” Thiessen v. Gen.

Elec. Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001). It is only after the

class has opted in that the Court determines whether the collective

members are, in fact, similarly situated. Brabazon v. Aurora Health Care, Inc.,

No. 10-cv-714, 2011 WL 1131097, at *2 (E.D. Wis. Mar. 28, 2011). Thus, at this

stage, Abukar must show that Reynolds “has a rounding policy that

applied uniformly to all potential plaintiffs and that the policy appears to




                                   Page 4 of 11
be inconsistent with FLSA regulations.” Binissia v. ABM Indus., No. 13-c-

1230, 2014 WL 793111, at *5 (N.D. Ill. Feb. 26, 2014).

       The regulations implementing the FLSA provide that “where time

clocks are used, employees who voluntarily come in before their regular

starting time or remain after their closing time, do not have to be paid for

such periods provided, of course, that they do not engage in any work.” 29

C.F.R. § 785.48(a). The regulations acknowledge that “minor differences

between the clock records and actual hours worked cannot ordinarily be

avoided,” but seek to prevent “major discrepancies” that “raise a doubt as

to the accuracy of the records of the hours actually worked.” Id. Generally,

rounding policies that go “to the nearest 5 minutes, or to the nearest one-

tenth or quarter of an hour” are acceptable. 29 C.F.R § 785.48(b). This helps

ensure that employees are “paid for all time spent in ‘physical or mental

exertion (whether burdensome or not) controlled or required by the

employer and pursued necessarily and primarily for the benefit of the

employer and his business.’” 29 C.F.R. § 785.7 (citing Tennessee Coal, Iron &

R.R. Co. v. Muscoda Local No. 123, 321 U.S. 590, 598 (1944)). At least one

district court has ruled that a policy that “always rounds up to the

scheduled start time, regardless of when an employee logs in . . . is facially

defective as a matter of law.” Lacy v. Reddy Elec. Co., No. 3:11-cv-52, 2013

WL 3580309, *14 (S.D. Ohio July 11, 2013); see also Russell v. Ill. Bell Tel. Co.,

721 F. Supp. 2d 804, 820 (N.D. Ill. 2010) (conditionally certifying an action

where plaintiffs alleged that employers’ “rounding and log-out policies

often caused plaintiffs to work unpaid overtime in increments of under

eight minutes[.]”); Schneider v. Union Hosp., Inc., No. 2:15-cv-204-JMS-DKL,

2016 WL 6037085, at *10 (S.D. Ind. Oct. 14, 2016) (conditionally certifying an




                                  Page 5 of 11
action where plaintiffs provided evidence that they were subject to a

rounding policy that always rounded in favor of the employer).

       Abukar contends that he and the putative collective are hourly

workers at Reynolds’ plant in New Berlin; that they were all subject to the

above-quoted rounding policy explained in the Handbook; and that they

each suffered a shortfall in compensation. He further explains that he and

the other members of the putative collective were subject to the same bonus

policies, attendance policies, and other policies that required the employees

to be at their workstations and ready to go at the moment their shift

started—suggesting that arriving early enough to prepare the workstations

was mandatory, though implicit. Abukar supports his allegations with his

own declaration and a declaration from another hourly employee at

Reynolds, who confirms the implementation, scope, and effects of this

rounding policy. Abukar has also provided the Handbook, which

delineates the policy. In light of this evidence, the Court finds that Abukar

has made the requisite “‘modest factual showing sufficient to demonstrate

that they and potential plaintiffs together were victims of a common policy

or plan that violated the law.’” Brabazon, 2011 WL 1131097, at *2 (quoting

Adair v. Wis. Bell, Inc., No. 08-cv-280, 2008 WL 4224360, at *3 (E.D. Wis. Sept.

11, 2008)).

       Reynolds offers an array of counterarguments, none of which are

persuasive at this juncture. They contend that the putative class—which

consists of up to seventy individuals spanning ten jobs, several of whom no

longer work for Reynolds—is simply too large and disparate for collective

action purposes, and Abukar is not an appropriate representative plaintiff.

While it is true that the class members have different job classifications,

shifts, and supervisors, this does not seem to have any bearing on whether


                                 Page 6 of 11
the employees were all subject to the same unlawful rounding policy.

Moreover, this is not a situation in which the putative class spans multiple

plants across several states and implicates a variety of potential FLSA

violations. C.f. Brand v. Comcast Corp., No. 12-cv-112, 2012 WL 4482124, at *4

(N.D. Ill. Sept. 26, 2012) (limiting the proposed class to employees at one

facility). Nor is this a case where there is no evidence of a binding policy.

C.f. Hadley v. Journal Broad. Group, Inc., No. 11-cv-147, 2012 WL 523752, at

*2–3 (E.D. Wis. Feb. 16, 2012) (declining certification upon unsubstantiated

allegations that supervisors edited time entries, where the record did not

reflect a broad policy of such practices). This case entails an explicit

rounding policy applied to all hourly employees at a single facility during

a specific time period. The Court will assess whether the parties are, in fact,

similarly situated upon Abukar’s motion for final certification. Jirak, 566 F.

Supp. 2d at 848-49.

       Reynolds also argues that the FLSA violation is too speculative at

this stage because there is not a reasonable showing that workers

performed actual work during the rounded periods. Reynolds takes the

position that, after clocking in, workers “stand[] around,” chat, smoke, and

read the newspaper while they wait to begin working. It is Reynolds’

“expectation and understanding” that the workers only begin working at

the sound of a buzzer, which indicates the start of a shift. (Docket #31 at 4).

It is unclear whether this expectation is communicated to the workers, and

the Court notes that “it is the duty of the management to exercise its control

and see that the work is not performed if it does not want it to be

performed.” 29 C.F.R. § 785.13 (emphasis added). At this point, the Court

will not deny conditional certification because Reynolds believes its

employees “stand[] around” until their shifts begin. See Nehmelman v. Penn


                                 Page 7 of 11
Nat. Gaming, Inc., 822 F. Supp. 2d 745, 757 (N.D. Ill. 2011) (“the Court is not

convinced that it would need to make significant individualized inquiries

to determine whether employees in fact ‘worked’ during the period when

they were clocked in.”); Binissia, 2014 WL 793111, at *4 (referring to the

“unremarkable proposition that [employees] typically begin working once

they punch in.”).

         To support their contention that their rounding policy does not

violate the FLSA, Reynolds has provided a declaration from one of the

supervisors—also an hourly employee—who claims that he is not aware of

any employees who work during the uncompensated rounding periods, or

who have submitted complaints about working without pay. Rather,

Reynolds contends that its rounding policy gives employees a “grace

period to show up to their workplace and get settled in.” (Docket #31 at 9).

The Handbook does not refer to this “grace period.” Abukar, in turn, has

provided two declarations and a copy of the Handbook, which support his

allegations that workers frequently show up before their shifts begin to

prepare for work. This is sufficient to establish a potential violation for

conditional certification purposes; at this juncture, the Court will not

resolve issues of fact, assess credibility, or weigh evidence. Berndt v. Cleary

Bldg. Corp., 11-cv-791-WMC, 2013 WL 3287599, at *7 (W.D. Wisc. Jan. 25,

2013) (resolving evidentiary conflicts in plaintiff’s favor on a motion for

conditional certification). In short, the declarations of two workers,

combined with the apparently deficient rounding policy in the Handbook,

sufficiently demonstrate that the potential plaintiffs were all “victims of a

common policy or plan that violated the law.” Brabazon, 2011 WL 1131097,

at *2.




                                 Page 8 of 11
       As this Court has previously noted, at conditional certification, the

inquiry “is ‘not on whether there has been an actual violation of law but

rather on whether the proposed plaintiffs are similarly situated. . .with

respect to their allegations that the law has been violated.’” Id. at *3 (quoting

Young v. Cooper Cameron Corp., 229 F.R.D. 50, 54 (S.D.N.Y. 2005)). For the

reasons explained above, the Court finds that the hourly employees at

Reynolds’ New Berlin plant have made a showing that they are similarly

situated with respect to their allegations regarding the purportedly

unlawful rounding policy. Reynolds may move to decertify the class if and

when it is appropriate.

       2.2    Collective Action Scope and Notice

       The Court has discretion to prescribe the form, manner, and timing

of notice to ensure that putative collective members receive “accurate and

timely notice concerning the pendency of the collective action, so that they

can make informed decisions about whether to participate.” See Hoffmann-

La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989). Plaintiffs propose the

following collective:

              All persons who are or have been employed by
              Reynolds Machine at the New Berlin, Wisconsin
              location and who were paid on an hourly basis
              at any time since June 5, 2016.

(Docket #17 at 1). Abukar provided a proposed notice to be sent to the

putative class members. (Docket #17-1). He requests that Reynolds provide

Collective Action counsel with an electronically formatted list of contact

information for the putative collective, including first and last names, last

known mailing addresses, phone numbers, email addresses, and dates of

employment within ten (10) days of this order. (Docket #17 at 2). Abukar



                                  Page 9 of 11
also asks that the Court appoint Plaintiff’s counsel as Collective Action

Counsel; approve the form and content of the notice to be sent to the

collective via U.S. mail, email, or text message within seven (7) days of

receiving the collective’s contact information from Reynolds; and prohibit

Reynolds or its affiliates from communicating with the collective’s

members about the lawsuit during the pendency of the notice period. Id. at

1–2. Abukar further request a seventy-five (75) day opt-in period. After the

period closes, Abukar will file a motion for final certification of the

collective action.

       Despite some initial disagreement over the terms of the notice, see

(Docket #31 at 20–22), the parties now agree that Reynolds will provide

phone numbers, email addresses, and dates of employment only as needed

to deliver any undeliverable notices. (Docket #32 at 15). The parties further

agree that the notice should reflect a limitations period consistent with the

date of this order, not the date that the FLSA action was originally filed. Id.

Finally, Abukar has agreed to modify the notice language to make clear that

opt-ins are joined in the litigation only when their consent forms are filed

with the Court. The parties do not dispute the other provisions in the notice

and the Court finds that the notice is accurate and designed to be timely.

See Hoffman-La Roche, 493 U.S. at 170.

3.     CONCLUSION

       For the reasons stated above, the Court will grant Abukar’s motion

for conditional certification. In conditionally certifying this class, the Court

declines to postpone its ruling until the parties have had the benefit of

discovery. This case has been pending since June, the summary judgment

deadline falls in January, and the Court has already granted the parties an

extension of time to accommodate settlement talks. The show must go on.


                                 Page 10 of 11
       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for conditional certification

of the FLSA collective action (Docket #17) be and the same is hereby

GRANTED; and

       IT IS FURTHER ORDERED that the parties shall confer on the

proper form of the notice as directed in this order, and file a stipulation or

briefs on the matter if necessary.

       Dated at Milwaukee, Wisconsin, this 18th day of December, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                Page 11 of 11
